IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                            :   No. 2363 Disciplinary Docket No. 3
                                            :
JOHN CHURCHMAN SMITH, JR.                   :   No. 193 DB 2016
                                            :
                                            :   Attorney Registration No. 58234
                                            :
                                            :   (Philadelphia)


                                         ORDER


PER CURIAM


          AND NOW, this 25th day of January, 2019, on certification by the Disciplinary

Board that John Churchman Smith, Jr., who was suspended on consent for a period of

one year, has filed a verified statement showing compliance with the Order of

Suspension and Pa.R.D.E. 217, John Churchman Smith, Jr. is reinstated to active

status.